Exhibit 10.1


PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (the “Agreement”), is made and entered into as
of December 5, 2018 (the “Effective Date”), by and between IRC ELSTON PLAZA,
L.L.C., a Delaware limited liability company (“Seller”) and RREEF AMERICA
L.L.C., a Delaware limited liability company (“Buyer”).
In consideration of the mutual covenants and undertakings hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer and Seller agree as follows:
1.    Sale of Property. Seller agrees to sell and convey to Buyer, and Buyer
agrees to purchase and acquire from Seller, (i) the land located at 3500 – 3750
N. Elston Avenue, Chicago, Illinois, known as Elston Plaza (the “Shopping
Center”), legally described on Exhibit A attached hereto and made a part hereof
(the “Land”), with all improvements thereon including two (2) retail buildings
containing a total of approximately 92,806 square feet (the “Improvements”),
together with all rights, privileges, easements and appurtenances thereto,
including any and all mineral rights, development rights, air rights, and the
like and all right, title and interest of Seller in and to all strips and gores
and any land lying in the bed of any street, road or alley, open or proposed,
adjoining the Land, (ii) together with an assignment of Seller’s interest as
lessor in the leases (the “Leases”) with the tenants in possession in the
Shopping Center (the “Tenants”) described on the rent roll delivered to Buyer in
connection with this Agreement and all amendments and modifications thereto and
the benefit of any guaranties thereof and all unapplied security deposits and
unapplied prepaid rent, if any thereunder, (iii) together with all right, title
and interest of Seller in and to all tangible personal property owned by Seller
and now or hereafter used in connection with the operation, ownership,
maintenance, management or occupancy of the Shopping Center, if any, including,
without limitation, the equipment, machinery, furniture, furnishings and
supplies, but excluding any items of personal property owned by tenants at or on
the Land and further excluding any items of personal property owned by third
parties and leased to Seller (the “Personal Property”), warranties relating to
the Shopping Center, Service Contracts (as hereinafter defined) which are being
assumed by Buyer, governmental permits and licenses relating to the operation of
the Property, if any (to the extent assignable and at Buyer’s sole cost and
expense), and all easements, rights and privileges appurtenant thereto
(collectively, the “Property”).
2.    Purchase Price. The purchase price to be paid by Buyer to Seller for the
Property (“Purchase Price”) shall be the sum of Twenty Eight Million Three
Hundred Fifty Thousand and 00/100 Dollars ($28,350,000.00), payable as follows:
a)
$500,000.00    in the form of a letter of credit from a creditworthy bank or
other financial institution selected by Buyer (“Buyer’s Letter of Credit”) in
the form attached hereto as Exhibit E, to secure Buyer’s performance hereunder
to be deposited by Buyer with Chicago Title Insurance Company, Katie Van Zuidam,
Escrowee, 10 South LaSalle Street, Suite 3100, Chicago, Illinois 60603 (the
“Title Company” and “Escrowee”) within



LEGAL02/38577646v9

--------------------------------------------------------------------------------




two (2) business days of the Effective Date of this Agreement. The Seller shall
be the beneficiary of Buyer’s Letter of Credit.
b)
$1,000,000.00    in cash, as earnest money (the “Earnest Money”) to be deposited
by Buyer into an interest-bearing account with Title Company within one (1)
business day of the expiration of the Due Diligence Period (as defined herein)
provided this Agreement remains in effect. Upon Buyer’s deposit of the Earnest
Money, Buyer’s Letter of Credit shall be returned promptly to Buyer.

c)
$27,350,000.00    in cash into an account designated by Seller (through a New
York style closing escrow to be established at the Title Company) no later than
the date that is the later of (i) five (5) days after the Seller’s delivery of
the estoppel letters required pursuant to Section 8(k) or (ii) December 20, 2018
(the “Closing Date”), plus or minus prorations pursuant to this Agreement.

The Buyer’s Letter of Credit and Earnest Money shall be held pursuant to and in
accordance with the Earnest Money Escrow Instructions in the form attached
hereto as Exhibit I, which shall be executed by Buyer and Seller concurrently
with the execution of this Agreement, and by Escrowee upon receipt of the
Buyer’s Letter of Credit. Upon the expiration or earlier waiver of the Due
Diligence Period, the Earnest Money shall become nonrefundable to Buyer, unless
Buyer has terminated this Agreement in writing prior to the expiration of the
Due Diligence Period or a condition of Buyer’s obligation to close expressly
enumerated herein is not satisfied as of the Closing Date pursuant to Sections
4, 5, 7, 8 or 14(a) of this Agreement. On the Closing Date, if the sale closes,
the Earnest Money shall be paid to Seller as part payment of the Purchase Price.
On the Closing Date, if the sale does not close, the Earnest Money shall be
disbursed by the Title Company in the manner provided for elsewhere herein.
3.    Conditions. Buyer’s obligation to close upon the acquisition of the
Property pursuant to the terms of this Agreement is subject to the following
conditions, to be met or waived by Buyer on or before 6:00 p.m., Chicago,
Illinois local time, on December 10, 2018 (the “Due Diligence Period”):
a)
Buyer’s review and approval of the following items, which will be delivered to
Buyer if in Seller’s possession and reasonable control as soon as reasonably
practicable after the Effective Date: (i) operating records for the Property for
the current year-to-date and for the preceding two (2) years; (ii) maintenance,
service, and all other contracts affecting the Property; (iii) copies of all
plans relating to the Property which are in the possession of Seller; (iv) the
Leases; and (v) if in Seller’s possession and reasonable control, copies of the
documents and information relating to Seller, the Property and the Tenants
listed on Exhibit D, (the “Due Diligence Documents”) attached hereto and made a
part hereof (to be delivered to Buyer, if in Seller’s possession and reasonable
control, no later than two (2) business days after the



LEGAL02/38577646v9

--------------------------------------------------------------------------------




Effective Date). Notwithstanding the foregoing, Buyer shall assume Seller’s
contract or contracts with Specialty Alarm Engineering Inc. If Seller fails to
deliver any of the foregoing within two (2) business days after the Effective
Date, the Due Diligence Period shall be extended on a day-for-day basis until
the last of such items are delivered to Buyer.
b)
Buyer’s approval of its inspection of the Property (including but not limited to
its physical condition). Commencing on the Effective Date through the Closing
Date, Buyer shall have access to the Property during business hours, subject to
the Tenants’ rights and terms hereof, upon reasonable advance notice to Seller
to conduct an appraisal, survey/survey update, Phase I environmental assessment
and other tests and examinations it deems appropriate, all at Buyer’s sole cost
and expense. Notwithstanding the foregoing, any intrusive testing or borings
shall require prior written consent of Seller in its sole and absolute
discretion. Notwithstanding anything herein to the contrary, Buyer and each of
Buyer’s contractors, subcontractors, agents and any party entering on the
Property on behalf of Buyer, will maintain commercial general liability
insurance with limits of at least $1,000,000 per occurrence and $2,000,000 in
aggregate, and workers compensation insurance with limits at statutory minimums
for the state where the Property is located and will provide certificates of
insurance evidencing the same to Seller upon request, and Buyer hereby agrees to
indemnify, defend and hold Seller, Tenants and the Property harmless from and
against any and all claims, costs, liens, causes of action and liabilities,
including court costs and reasonable attorneys’ fees, incurred in connection
with any diligence activity undertaken by Buyer, or any of its contractors,
subcontractors, employees or other agents; provided, however, that Buyer shall
not indemnify Seller for any costs and liabilities resulting from the mere
discovery of pre-existing conditions at the Property or those caused by Seller,
Seller’s affiliates, employees, agents, representatives or third parties other
than Buyer or Buyer’s agents, employees, contractors or representatives. The
provisions of this Section shall survive the termination of this Agreement.

c)
Buyer’s approval of a Phase I environmental report obtained by Buyer at Buyer’s
expense. Seller shall provide Buyer with a copy of any environmental report
pertaining to the Property in Seller’s possession; provided, however, any such
environmental report would be delivered by Seller to Buyer as an accommodation
to Buyer without any representation or warranty by Seller in regard to such
environmental report whatsoever.

d)
Seller agrees to make reasonable arrangements for Buyer to interview the Tenants
during the Due Diligence Period, and Buyer agrees to permit Seller to respond to
any Tenant inquiry regarding the purpose of such interviews. Seller may be
present, in its sole discretion, at any Tenant interview.

Buyer may notify Seller of its termination of this Agreement for any reason or
for no reason, in Buyer’s sole discretion, in writing on or before the
expiration of the Due Diligence Period, in which


LEGAL02/38577646v9

--------------------------------------------------------------------------------




event the Buyer’s Letter of Credit (or any cash deposit substituted therefor)
shall be returned to Buyer, and this Agreement shall be deemed to be null, void,
terminated and of no further force or effect, except as herein to the contrary
expressly provided. If such notice is not so given prior to expiration of the
Due Diligence Period, these conditions shall be deemed waived, this Agreement
shall remain in full force and effect, Buyer shall deposit the Earnest Money,
and Seller and Buyer shall proceed to Closing in accordance with the Agreement.
On or prior to the expiration of the Due Diligence Period, Buyer shall notify
Seller of those Service Contracts that Buyer elects to assume as of Closing and
Seller shall be obligated to terminate any and all other Service Contracts as of
the Closing at Seller’s sole cost and expense.
4.    Title. As soon as reasonably practicable after the Effective Date, Seller,
at its sole cost and expense, shall obtain a current commitment (“Title
Commitment”) for a 2006 ALTA Owner’s Policy of Title Insurance (“Title Policy”),
in the amount of the Purchase Price, covering the Land and the Improvements,
from the Title Company, together with a copy of each recorded document referred
to in Schedule B of the Title Commitment and as provided by the Title Company.
Buyer acknowledges that the Title Commitment will show that the Property is
subject to (a) the standard printed exceptions which will appear in the Title
Policy (provided however Seller shall deliver such affidavits and indemnities
customarily required by the Title Company to delete the general exceptions from
the Buyer’s final Title Policy); (b) real estate taxes and special assessments
which are not yet delinquent; (c) the Leases; and (d) existing, recorded
easements and restrictions (collectively called the “Existing Encumbrances”). As
soon as reasonably practicable after the Effective Date, Seller shall cause to
be delivered to Buyer and the Title Company a currently dated survey prepared to
the ALTA standards described on Exhibit C, attached hereto and made a part
hereof (the “Survey”). Buyer shall have seven (7) business days after receiving
the last of the Survey and the Title Commitment (including copies of all
underlying documents), to raise, by written notice to Seller, any objections to
the exceptions reported in the Title Commitment or matter shown on the Survey
that Buyer may have. Other than Mandatory Cure Items (as hereinafter defined),
all objections not so raised shall be deemed waived, and Buyer agrees to take
title to the Property subject to all encumbrances, restrictions, conditions,
reservations, easements, encroachments and other matters (if any) described by
the Survey and in the Title Commitment and not so objected to or which are
otherwise hereafter approved by Buyer (collectively called “Permitted
Encumbrances”). If Buyer so raises any such objections, Seller shall have the
right, but not the obligation, to cure the same on or before the Closing Date;
provided, however, that Seller shall not have any obligation to take any action
or to incur any cost or expense in connection with the cure of any thereof
except any (i) financing liens caused by Seller or its agents, (ii) tax liens
relating to the Property, (iii) liens resulting solely from acts of Seller or
its agents occurring on or after the Effective Date or (iv) other liens or
encumbrances which secure other monetary obligations which in the aggregate do
not exceed One Hundred Thousand and 00/100 Dollars ($100,000.00) (collectively,
“Mandatory Cure Items”). Seller hereby obligates itself to remove at its sole
cost and expense and in a manner reasonably satisfactory to Buyer all Mandatory
Cure Items. If Seller is unable or unwilling to remove any Mandatory Cure Items,
Buyer may discharge the same at Closing and deduct the cost to do so from the
Purchase Price and Seller shall cooperate with Buyer in doing so. Within five
(5) business days after Seller’s receipt of written notice of any objections by
Buyer, Seller shall notify Buyer in writing whether Seller intends to attempt to
cure such objections (“Seller’s Title Cure Notice”). If Seller does cure such
objections on or before the Closing Date,


LEGAL02/38577646v9

--------------------------------------------------------------------------------




Buyer shall purchase the Property in accordance with the provisions hereof. If
Seller elects not to cure or fails to cure such objections that it has elected
to cure on or before the Closing Date, Buyer may elect, by written notice to
Seller delivered on or before the date that is five (5) business days after
Buyer’s receipt of Seller’s Title Cure Notice, either (i) to purchase the
Property notwithstanding such failure to cure, in accordance with the provisions
hereof, and without any reduction in or abatement of the Purchase Price, subject
to the matters objected to, and without any continuing obligation upon Seller to
cure the same, or (ii) to terminate this Agreement as a result of such failure
to cure, in which event Buyer’s Letter of Credit shall be returned to Buyer and
all Earnest Money shall be paid to Buyer, with this Agreement being deemed null,
void, and of no further force or effect, and such event shall not constitute a
default by Seller. If Buyer fails to elect either option (i) or (ii) above,
Buyer shall be deemed to have elected option (i). Notwithstanding anything
herein to the contrary, the Leases and real estate taxes and special assessments
that are not yet delinquent shall be deemed Permitted Encumbrances. Buyer shall
also have the right to update the effective date of the Title Commitment prior
to Closing, and object to any new title exceptions reflected in the updated
title commitment, within three (3) business days of receiving such updated title
commitment.
5.    Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as follows:
a)
This Agreement has been duly authorized, executed and delivered on behalf of
Seller and is the valid and binding obligation of Seller.

b)
On the Closing Date, the Closing Documents (as hereinafter defined) will be duly
authorized, executed and delivered on behalf of Seller and will be valid and
binding obligations of Seller.

c)
The execution and delivery by Seller of this Agreement and the Closing Documents
will not violate any agreement to which Seller is a party or by which Seller is
bound.

d)
To Seller’s knowledge, Seller has not received any written notice indicating
that there are/is (i) any presently pending condemnation actions against the
Property or any part thereof, or (ii) litigation or other proceeding pending
against the Property or its operation.

e)
To Seller’s knowledge, as of the date hereof, except as otherwise disclosed to
Buyer or in any Due Diligence Documents provided by Seller to Buyer, Seller has
received no written notice from any governmental authority stating that the
Property is in violation of any federal, state, county or municipal law,
ordinance or regulation, including any and all environmental laws (collectively,
“Laws”).

f)
The rent roll attached hereto as Exhibit F (the “Rent Roll”) is a true and
accurate rent roll of the Property. The Rent Roll is a true, correct and
complete list of (x) all of the Leases, all of which are in full force and
effect, (y) the names of all of the tenants or other persons possessing
contractual rights to occupy a portion of the Property or the permitted
assignees or subtenants under the Leases and (z) their rental



LEGAL02/38577646v9

--------------------------------------------------------------------------------




and any other monetary obligations thereunder; and, except as set forth on the
Rent Roll or in the Leases, (i) Seller has not delivered or received any notice
of default under the Leases, which such default remains uncured as of the date
hereof, (ii) there are no commissions or other fees payable with regard to any
of the Leases or with regard to any renewals, extensions or expansions (whether
due to options previously or hereafter exercised or separately negotiated),
(iii) any and all tenant improvement work currently required to be done by the
landlord under the provisions of any agreement with any tenant and any
contributions or other allowances payable by the landlord to any tenant toward
reimbursement of such tenant’s cost of moving or improvements or any similar
expense or monetary consideration to the tenant has been fully completed and
paid for, and (iv) Seller has completed all tenant reconciliations for the
calendar years 2017 and prior.
g)
Seller owns fee simple title to the Land.

h)
To Seller’s knowledge, the documents delivered to Buyer pursuant to Section 3
are all of the relevant documents pertaining to the condition and operation of
the Property and are true, correct and complete copies of those in Seller’s
possession or control. All contracts for services relating to the Property
(“Service Contracts”) are listed on Schedule 1 attached hereto. As of the date
hereof, Seller has not delivered, and does not have knowledge of the receipt of
any notice of default under any Service Contract which such default remains
uncured.

i)
All outstanding letters of intent or lease proposals entered into by Seller or
Seller’s property manager and/or leasing agent for future occupancy at the
Property are listed on Schedule 2 attached hereto.

j)
Seller has not (i) made a general assignment for the benefit of creditors, or
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors.

k)
To Seller’s knowledge, Seller has not received any written notice indicating
there are any special assessments, special tax districts or outstanding
obligations to governmental entities (collectively, “Assessments”) with respect
to the Property or any part thereof.

l)
To Seller’s knowledge, Seller has not received any written notice indicating
that Seller or the Property is in default under any recorded restrictive
covenant affecting the Property which such default remains uncured as of the
date hereof.

m)
Neither Seller nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Assets Control
("OFAC") of the Department of the Treasury (including those named on OFAC's
Specially Designated Nationals and Blocked



LEGAL02/38577646v9

--------------------------------------------------------------------------------




Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
n)
To Seller’s knowledge, there are no employees of the Property or Seller who will
become employees of Buyer.

o)
Seller has not dealt with any broker or finder in connection with the
transaction contemplated by this Agreement other than any party to be paid a
commission pursuant to Section 13 hereof.

p)
Except as to the occupancy right of tenants as set forth in the Leases, Seller
has granted no options or rights of first refusal to acquire any interest in the
Property to a tenant or any other party.

q)
To Seller’s knowledge, Seller has not received any written notice from, any
governmental agency alleging that the Property or its current uses are in
violation of any zoning, building, health, traffic, or flood control rules,
regulations, codes, ordinances, or statutes of any local, state or federal
authority or any other governmental authority asserting jurisdiction over the
Property, which violations, if any, have not heretofore been corrected in all
material respects.

r)
Seller is neither (i) a party in interest with respect to any employee benefit
or other plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); nor (ii) a disqualified
person under Section 4975(e)(1) of the Code with respect to any such employee
benefit or other plan under Section 4975 of the Code. Seller does not hold its
interest in the Property with assets of an employee benefit plan within the
meaning of 3(3) of ERISA or a plan within the meaning of Section 4975(e)(1) of
the Code.

s)
Neither Seller nor (in the case Seller is a disregarded entity) Seller’s
non-disregarded entity is a foreign person within the meaning of Section
1445(f)(3) of the Code. The sale of the Property by Seller is not subject to any
federal withholding obligation of Buyer under the Code.

Each of the representations and warranties of Seller contained in Section 5: (i)
is made as of the Effective Date; (ii) will be deemed to be remade by Seller and
be true in all material respects, as of Closing; and (iii) will survive for a
period of six (6) months after the Closing (the “Survival Period”). Any claim
that Buyer may have at any time against Seller for a breach of any such
representation or warranty, whether known or unknown, which is not asserted by
written notice from Buyer to Seller within the Survival Period will not be valid
or effective, and Seller will have no liability with respect thereto. For all
purposes, “Seller’s knowledge” shall be deemed to mean only the actual, present
knowledge of Teena Lorie Harris, the current property manager, and Laura
Sawicki, the director of property management, and shall not include the
knowledge, actual, implied, imputed or


LEGAL02/38577646v9

--------------------------------------------------------------------------------




constructive, of any partner, member, related entity, agent, attorney,
contractor, consultant, or other employee of Seller, or of any other person or
entity. The continued accuracy of the aforesaid representations and warranties
is a condition precedent to Buyer’s obligation to close. If Buyer discovers that
any such statement or representation is untrue or incorrect in any material
respect, Buyer shall immediately notify Seller thereof. Seller shall have the
right, but not the obligation, to cure any such material untruth, incorrectness
or breach on or before the Closing Date. If Seller does cure the same on or
before the Closing Date, Buyer shall purchase the Property in accordance with
the terms hereof. If Seller fails to cure the same on or before the Closing
Date, Buyer may elect, by written notice to Seller, either (a) to purchase the
Property notwithstanding such failure to cure, without any reduction in the
Purchase Price, without any continuing obligation of Seller to cure the same or
to pay any damages to Buyer, the same being deemed to be waived by Buyer, or (b)
to terminate this Agreement, in which event all Earnest Money shall be paid to
Buyer and Buyer may pursue its remedies under this Agreement if a representation
or warranty of Seller was breached (provided Buyer is not otherwise in default
beyond the expiration of applicable notice and cure periods), and this Agreement
shall be deemed to be null, void, terminated and of no further force or effect,
except as herein to the contrary expressly provided. If Buyer fails to so elect
either said option (a) or said option (b), Buyer shall be deemed to have elected
said option (a).
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR ANY REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CLOSING DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING
(COLLECTIVELY, THE “SELLER WARRANTIES”), SELLER MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY OR ITS
LEGAL, PHYSICAL, ENVIRONMENTAL OR ECONOMIC CONDITION. EXCEPT THE SELLER
WARRANTIES, ANY REPRESENTATION OR WARRANTY NOT HEREIN EXPRESSLY SET FORTH ARE
HEREBY DISCLAIMED BY SELLER. BY EXECUTION HEREOF, BUYER REPRESENTS AND WARRANTS
TO SELLER THAT BUYER IS AN EXPERIENCED, SOPHISTICATED BUYER OF COMMERCIAL REAL
ESTATE, WITH KNOWLEDGE AND EXPERIENCE SUFFICIENT TO EVALUATE THE MERITS AND
RISKS OF THE SALE THAT IS THE SUBJECT HEREOF, AND THAT IT IS REPRESENTED BY
KNOWLEDGEABLE AND EXPERIENCED LEGAL COUNSEL OF ITS OWN CHOOSING, AND THAT BUYER
HAS NOT RELIED UPON ANY REPRESENTATION OR WARRANTY OTHER THAN THE SELLER
WARRANTIES IN CONNECTION WITH THIS TRANSACTION, BUYER HAVING ELECTED TO RELY
INSTEAD ENTIRELY UPON ITS INSPECTION OF THE PROPERTY.
Buyer acknowledges that Seller has not made any inspection, investigation or
inquiry with respect to the Property, and, unless Buyer has terminated this
Agreement in accordance with the express provisions hereof, Buyer agrees to take
title to the Property “AS IS, WHERE IS” in the condition it is in on the Closing
Date.
6.    Operation of the Property Prior to the Closing Date.
a)
Seller shall not, after the Effective Date, enter into any new Leases or any
amendments of existing Leases, or permit any tenant to enter into any sublease,
assignment or other agreement (where the consent of Seller is required under the



LEGAL02/38577646v9

--------------------------------------------------------------------------------




applicable Lease), or waive any material rights of landlord under any Lease,
without in each case obtaining Buyer’s prior written consent thereto, which
consent in the case of any new Lease shall include approval of the financial
condition of the proposed tenant, the configuration of the space to be leased,
and the terms of such Lease (including, without limitation, the rent and any
concessions provided under such proposed Lease), which consent may not be
unreasonably withheld or conditioned. Seller shall give Buyer, together with any
request for approval of a new Lease or Lease amendment, copies of the proposed
Lease or Lease amendments, a description of the proposed tenant and its proposed
use of the premises, and whatever financial information on the proposed tenant
Seller has received. Notwithstanding anything to the contrary provided in this
Section 6.a, if Buyer fails to disapprove in writing any such new Lease or other
action requiring Buyer’s consent under this Section 6.a within five (5) days
after Buyer’s receipt of such request and information, Buyer shall be deemed to
have approved such new Lease or other action. If Buyer disapproves of such new
Lease or other action, Buyer shall provide Seller, along with such written
notice of disapproval, the reasons for Buyer’s disapproval. The tenant
improvements, tenant allowances and leasing commissions relating to any new
Lease or amendment shall be paid as determined by Seller and Buyer as part of
the approval process.
b)
Between the Effective Date and the Closing Date, Seller shall:

i.
manage and operate the Property in substantially the same manner as Seller has
been managing and operating the Property as of the date hereof;

ii.
keep and perform all of the obligations to be performed by it as landlord under
any Lease or Laws,

iii.
not permit or consent to any new loans affecting the Property;

iv.
not without first obtaining the written consent of Buyer enter into any other
contracts (unless such contracts may be terminated at or prior to Closing at no
cost to Buyer) or, where the consent of Seller is required, permit any tenants
to enter into any contracts pertaining to the Property;

v.
not apply any security deposit against delinquent rent;

vi.
promptly notify Buyer of any condemnation, environmental, zoning or other land
use regulation proceedings, any notices of violations of any Laws and any
litigation that arises out of the ownership of the Property, in each case to the
extent Seller obtains knowledge thereof;

vii.
maintain or cause to be maintained, at Seller’s sole cost and expense, all
polices of insurance currently in effect with respect to the Property (or
comparable replacements thereof);



LEGAL02/38577646v9

--------------------------------------------------------------------------------




viii.
not enter into any agreements which expressly authorize the creation of any new
encumbrance affecting the Property;

ix.
complete and deliver to Buyer within one (1) business day prior to the
expiration of the Due Diligence Period the “Know Your Customer” form attached
hereto as Exhibit G; and

x.
notify Buyer of any notice received by Seller from any tenants disputing
operating expense reconciliations for the calendar years 2017 and prior, and
provide Buyer with a copy of such dispute notification received

c)
Seller agrees to cooperate with Buyer in connection with requests for, obtaining
a bulk sales release prior to Closing, if required, with respect to liability
Buyer may incur under 35 ILCS 5/902d (the Illinois Income Tax Act) and 35 ILCS
120/5j (the Retailers Occupation Tax Act), in connection with the Buyer’s
purchase of the Property from the Seller. In the event such sales release is
required, Seller and Buyer shall exercise commercially reasonable efforts to
obtain same prior to Closing.

d)
At least two (2) business days prior to the expiration of the Due Diligence
Period, Seller shall provide to Buyer drafts of the documents to be delivered at
Closing pursuant to Section 8(a) through (d) below and Buyer and Seller shall in
good faith work to finalize such documents prior to Closing.

e)
Seller shall exercise commercially reasonable efforts to obtain an inspection of
the roof pursuant to the roof warranty pertaining to the Property prior to
Closing (weather permitting), in order to assign such roof warranty to Buyer
within sixty (60) days after Closing. Seller shall be responsible for any
repairs (not exceeding an aggregate amount of $15,000.00) to the GAF roofing
materials required to transfer the roof warranty.

7.    Damage and Condemnation. If all or any material part of the Property is
substantially damaged by fire, casualty, the elements or any other cause, Seller
shall immediately give notice to Buyer, and Buyer shall have the right to
terminate this Agreement and receive back Buyer’s Letter of Credit and all
Earnest Money by giving written notice thereof to Seller within five (5) days
after Seller’s notice to Buyer of the damage. If Buyer shall fail to give such
written notice, then the parties shall proceed to Closing (as hereinafter
defined), and Seller shall assign to Buyer all of Seller’s rights to all
insurance proceeds related solely to the Property, if any, resulting from such
event. If any Tenant exercises or fails to waive a right under its lease to
abate rent or terminate its lease due to casualty or eminent domain/condemnation
proceedings against the Property or if there is an uninsured casualty or an
underinsured casualty Seller shall immediately give notice to Buyer, and Buyer
shall have the right to terminate this Agreement and receive back Buyer’s Letter
of Credit and all Earnest Money by giving written notice to Seller within five
(5) days after Seller’s notice to Buyer of the casualty or eminent
domain/condemnation. If Buyer elects to accept the Property in its then
condition or if Buyer shall fail to give such written notice, then the parties
shall proceed to Closing, and Seller shall assign to Buyer all of Seller’s
rights to appear in and receive any eminent domain/condemnation award from such
proceedings which relate solely to the Property and all


LEGAL02/38577646v9

--------------------------------------------------------------------------------




proceeds of insurance payable to Seller by reason of such damage or condemnation
shall be paid or assigned to Buyer; Seller shall also pay to Buyer the amount of
any deductible and/or co-insurance under any such policy. In the event of
non‑material damage to the Property, which damage Seller is unwilling or unable
to repair prior to Closing, Buyer shall accept the Property in its then
condition and in doing so, shall be entitled to a reduction in the Purchase
Price to the extent of the cost of repairing such damage, as determined by
engineers employed by Buyer as part of its due diligence, up to an amount of
$250,000.00. For purposes of this Section, “material” shall mean damage which
exceeds 5% of the Purchase Price or causes the Property to be out of compliance
of zoning.
8.    Closing. The “Closing” of the sale will occur through an escrow closing
with Escrowee on the Closing Date, at the Chicago office of Chicago Title
Insurance Company, with Katie Van Zuidam, Escrowee, 10 South LaSalle Street,
Suite 3100, Chicago, Illinois 60603. On the Closing Date, the parties hereto
shall execute and/or deliver the following documents, as applicable:
a)
Special Warranty Deed. A Special Warranty Deed executed by Seller (the “Deed”),
subject only to the Permitted Encumbrances.

b)
Bill of Sale. An “As Is” Bill of Sale, executed by Seller, conveying any
personal property included within the Property and not owned by any Tenant.

c)
Assignment of Leases. An Assignment of Leases covering the Leases executed by
Seller and joined in by Buyer for the purpose of assuming and agreeing to
perform all of the duties and obligations of the lessor under the assigned
Leases for the period from and after the Closing Date. To the extent in Seller’s
possession, Seller shall deliver the original Leases to Buyer at Closing.

d)
Assignment of Service Contracts. An assignment of any Service Contracts, Buyer
elects to assume (the “Assigned Service Agreements”) executed by Seller and
joined in by Buyer for the purpose of assuming and agreeing to perform all of
the duties and obligations of the owner under the Assigned Service Agreements
for the period after the Closing Date. To the extent in Seller’s possession
Seller shall deliver the original Assigned Service Agreements to Buyer at the
Closing.

e)
Notice to Tenants. Written notice to each Tenant of the Property of the
assignment of its assigned Lease executed by Seller.

f)
Transferor’s Certification. A transferor’s certification whereby Seller
certifies that it is not a foreign person, foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
United States Internal Revenue Code.

g)
Closing Statements. Buyer/Seller Closing Statement and Title Company
Disbursement Statement, each signed by Buyer and Seller, setting forth the
source and disposition of the Purchase Price and of all other funds transferred
at the Closing.



LEGAL02/38577646v9

--------------------------------------------------------------------------------




h)
Termination of Property Management Agreement. Termination of any property
management agreement affecting the Property executed by Seller and Seller’s
property manager.

i)
Transfer Tax Forms. P-Tax and/or such other real estate transfer tax forms as
are required by the state, county and municipality to be prepared and filed by
Seller.

j)
Existing Loan Release. Seller’s obligation to close is contingent upon receipt
of Loan release documents from The Prudential Insurance Company of America
(“Seller’s Lender”); provided, however, in the event Seller is unable to obtain
such release documents prior to the scheduled Closing Date, despite Seller’s
diligent pursuit thereof, Seller shall have the option, by delivery of notice to
Buyer on or prior to the Closing Date, to extend the Closing Date by up to ten
(10) business days, but in no event shall Seller have the right to terminate
this Agreement as a result of the failure of this condition.

k)
Estoppels. Within three (3) business days following the Effective Date, Seller
shall deliver to Buyer for its review and approval an estoppel certificate
substantially in the form attached hereto as Exhibit B (or in such other forms
as are received from Tenants pursuant to the terms of their respective Leases)
as modified to reflect the terms of the particular Lease, to be submitted to
each Tenant of the leased space at the Property. Buyer shall within five (5)
business days after receipt of such forms provide Seller with any specific
concerns arising as a result of Buyer’s review of the Leases, and promptly after
Seller revises such estoppel letters to address such concerns, Seller shall
submit such revised estoppel letters (the “Required Lease Estoppel Letter”) to
such tenants for execution and delivery to Buyer. No later than three (3) days
after receipt from a tenant, Seller shall deliver such tenant’s estoppel letter
to Buyer. All estoppel letters shall be dated not more than thirty (30) days
prior to the date of Closing. Seller shall deliver to Buyer no later than three
(3) days prior to Closing, the Required Lease Estoppel Letter from (i) all of
the major tenants (defined as ATI Physical Therapy, O’Reilly Auto Parts,
Jewel-Osco and Chase Bank) and (ii) at least 50% of the remaining tenants of the
Property measured by rentable square footage. If Seller is unable to obtain and
deliver sufficient tenant estoppel letters as required under this Section 8.k,
or if the letters received contain material default or material exceptions, then
Seller will not be in default by reason thereof, but Buyer may, by notice given
to Seller before the Closing, elect (i) to waive said conditions and proceed
with the Closing, but with a right to cure any breach of any representation and
warranty caused thereby, (ii) to terminate this Agreement and receive a refund
of the Earnest Money or return of Buyer’s Letter of Credit, or (iii) if the
material default or material exception is with respect to uncompleted landlord’s
work relating to a leased premises, unpaid allowances related to tenant
improvements or tenants’ initial move-in to such premises or any unpaid lease
improvements and such amounts are not then due and owing, to require Seller to
escrow sufficient funds to discharge the same including in the case of a dispute
which Seller seeks to contest in good faith, at least 100% of the amount
necessary to satisfy the claim. If Buyer



LEGAL02/38577646v9

--------------------------------------------------------------------------------




elects to terminate this Agreement, neither party will have any further rights
or obligations hereunder except as expressly set forth herein.
l)
SNDA. If requested by Buyer, Seller shall deliver to each tenant a request to
execute a subordination, non-disturbance and attornment agreement (“SNDA”) in
the form to be provided by Buyer and Seller shall use good faith efforts to
obtain any requested SNDAs prior to Closing.

m)
Intentionally Deleted.

n)
Title Documents. Such affidavits as are customarily required by Title Company in
connection with issuance of the owner’s extended coverage title insurance
policy, including a mechanics’ lien and judgment affidavit executed by Seller.

o)
Rent Roll. A Rent Roll, certified by Seller as of the Closing Date, in the form
previously delivered to Buyer.

p)
Audit Letter. Pursuant to Section 16 below, a Permitted Assignee of Buyer may
include a publicly registered real estate investment trust, and therefore Seller
further agrees to make its books and records relating to the Property reasonably
available for inspection and audit by Buyer’s auditor upon Buyer’s reasonable
prior written request and to execute and deliver (at the time of completion of
the audit) the audit letter (the “Audit Letter”) in favor of Buyer's auditors in
the form attached hereto as Exhibit H and made a part hereof (the covenants of
Seller described by this sentence shall survive the Closing).  Upon request from
Buyer’s auditor, Seller shall reasonably cooperate with Buyer’s auditor and
provide the following information to Buyer’s auditor related to the individual
or individuals signing the Audit Letter: full legal name, position with the
company,.  Buyer shall be responsible for all costs and liability associated
with this audit. Seller shall reasonably cooperate (at no out cost or liability
to Seller) with Buyer’s auditor in the conduct of such audit, which audit shall
take place in Seller’s office or in such location as consented to by Seller in
Seller’s sole discretion. In addition, Seller agrees to provide to Buyer’s
auditor, if requested by such auditor, income statements for the Property (for
the past one fiscal (1) year as of the Closing Date) upon request, only to the
extent in Seller’s possession and control. Without limiting the foregoing, (i)
Buyer’s auditor may audit Seller’s operating statements of the Property, at
Buyer’s expense, and Seller shall provide such documentation in Seller’s
possession and control as Buyer’s auditor may reasonably request in order to
complete such audit, and (ii) Seller shall furnish to Buyer such existing
financial information in Seller’s possession and control as may be reasonably
required by Buyer or any affiliate of Buyer to make any required filings with
the U.S. Securities and Exchange Commission (“SEC”) or other governmental
authority; provided, however, that the ongoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession or control of Seller, at no cost or liability of any kind to Seller,
and in the format the Seller has maintained such information. Seller shall
maintain its records



LEGAL02/38577646v9

--------------------------------------------------------------------------------




for use under this Section 8.p for a period of not less than three (3) months
after the Closing. This Section shall expressly survive Closing.
q)
Authority. Such resolutions, authorizations, bylaws or other corporate, limited
liability company and/or partnership documents or agreements relating to Buyer
or Seller, as applicable, as shall be required by Title Company.

r)
Buyer’s obligation to proceed to Closing shall be conditioned upon Seller’s
performance of the following additional obligations, provided that Buyer may in
its sole discretion elect to waive failure by Seller to perform any particular
obligation:

i.
There has been no material and adverse change to the Rent Roll between the
Effective Date and the Closing Date.

9.    Closing Expenses. Seller shall pay the following costs and expenses of the
sale: (a) all of any county, and state real estate transfer taxes; (b) $1.50 per
$500.00 of the transfer price of the Property for city real estate transfer
taxes or as otherwise in accordance with Section 3-33 of the Chicago Municipal
Code; (c) cost of the Title Commitment; (d) cost of a standard Owner’s Title
Insurance Policy; (e) all recording fees for recording the Deed; (f) all fees of
Seller’s attorneys and accountants; and (g) 50% of the closing fees charged by
Escrowee, including escrow and New York Style closing charges. Buyer shall pay
the following costs and expenses of the sale: (i) $3.75 per $500.00 of the
transfer price of the Property for city real estate transfer taxes or as
otherwise in accordance with Section 3-33 of the Chicago Municipal Code; (ii)
all recording fees for recording any document other than the Deed; (iii) all
recording fees for recording any loan documents; (iv) all costs of all
inspections, reports, copying and review described in Section 3 hereof; (v) all
title insurance costs beyond those paid by Seller referenced immediately above
in Sections 9(c) and (d), including the cost of extended coverage, any
additional endorsements to the Owner’s Title Insurance Policy beyond extended
coverage, and any lender’s policy of title insurance; (vi) all costs pertaining
to Buyer’s financing of the purchase; (vii) 50% of the closing fees charged by
Escrowee, including escrow and New York Style closing charges; (ix) cost of the
Survey obtained by Seller; and (x) all fees of Buyer’s attorneys and
accountants.
10.    Prorations. Prorations and credits between Seller and Buyer for income
and expense shall be calculated on a daily basis, as of 12:01 a.m. on the
Closing Date, with Seller being entitled to and responsible for that portion
thereof attributable to the period prior to the Closing Date, and with Buyer
being entitled to and responsible for that portion thereof attributable to the
period from and after the Closing Date. At least five (5) days prior to the
Closing Date Seller shall supply Buyer with the necessary information to compute
or estimate the prorations, including such supporting evidence as Buyer
reasonably requests.
a)
Real estate taxes. The proration of the ad valorem real estate and personal
property taxes for the Property that are actually due and payable during the
year in which the Closing occurs shall be calculated as follows: (a) Seller
shall be responsible for that portion of such taxes equal to (1) the total of
such taxes due and payable during the calendar year of Closing, multiplied by
(2) a fraction, the numerator of which shall be the number of days in the
calendar year of Closing prior to the Closing Date, and



LEGAL02/38577646v9

--------------------------------------------------------------------------------




the denominator of which shall be 365; and (b) Buyer shall be responsible for
that portion of such taxes equal to (1) the total of such taxes due and payable
during the calendar year of Closing, multiplied by (2) a fraction, the numerator
of which shall be the number of days in the calendar year of Closing subsequent
to and including the Closing Date, and the denominator of which shall be 365.
Seller shall be responsible for payment of ad valorem real estate taxes for all
years prior to the calendar year in which Closing occurs. Notwithstanding
anything herein to the contrary, in the event the ad valorem real estate tax
bill or bills for the Property payable during the year in which Closing occurs
have not been issued as of the Closing Date, real estate tax prorations made
under this Section 10(a) shall be based on the most recent ascertainable
assessed valuation and tax rates, but not less than the taxes for the previous
period.
i.
Tenant Real Estate Tax Reimbursements – Monthly Payers: For tenants who make
monthly estimated payments, Seller shall retain amounts paid by tenants prior to
Closing, and Buyer shall collect and keep amounts paid after Closing; provided,
however, Buyer shall receive a credit for any amounts paid to Seller that relate
to periods that are allocated to Buyer under Section 10(a). Seller shall prepare
for the Closing Statement a schedule of tenants’ monthly tax payments received
to date.

ii.
Tenant Real Estate Tax Reimbursements – Installment Payers: Any tenant tax
reimbursement income from installment payers collected prior to Closing and
relating to the calendar year of Closing shall be prorated as follows: (a)
Seller shall be entitled to that portion relating to periods that are allocated
to Seller under Section 10(a); and (b) Buyer shall receive a credit for that
portion relating to periods that are allocated to Buyer under Section 10(a).

iii.
Buyer shall reconcile with tenants all real estate tax reimbursements made the
year of Closing.

b)
Rents and Other Income. Any prepaid rents applicable to dates from and after the
Closing Date shall be paid to Buyer at Closing.

c)
Operating Expenses. Operating expense payments collected from tenants applicable
to dates from and after the Closing Date shall be paid to Buyer at Closing.
Buyer shall not be responsible for billing and collecting from tenants any
expense pass throughs for the period of Seller’s ownership. Seller, however,
agrees to promptly calculate amounts due from Tenants for operating expenses
incurred prior to Closing and to the extent funds are owed from Seller to any
tenant, Seller shall promptly reimburse tenant for the same.



Within ninety (90) days after the Closing Date (the “Proration Date”), Seller
shall calculate amounts due from Tenants for operating expenses incurred for
Seller’s period of ownership in 2018 up to the Closing Date (the “Prorations”). 
If the


LEGAL02/38577646v9

--------------------------------------------------------------------------------




Prorations show Seller has overcollected amounts due from the Tenants for 2018,
then Seller shall pay such overcollected amount to Buyer within fifteen (15)
days of the date which such overcollected amount is agreed upon between Seller
and Buyer.  If the Prorations show Seller has undercollected amounts due from
the Tenants for 2018, then Buyer shall use commercially reasonable efforts to
collect such amounts from the Tenants and to the extent received by Buyer to pay
such undercollected amount to Seller within fifteen (15) days of the date which
such undercollected amount is actually received by Buyer.  Seller shall provide
Buyer with all reasonable documentation to verify the Prorations, and, upon
request, Buyer shall provide Seller with all reasonable documentation of Buyer’s
collection efforts and amounts received from Tenants. 


Seller will be responsible for reconciling 2017 operating expenses with the
Tenants and in the event any Tenant disputes the 2017 operating expenses, Seller
shall comply with the terms of the applicable lease with regard to such dispute
and Seller shall reimburse such Tenant for any valid disputed 2017 operating
expenses. This provision shall expressly survive Closing for a period of twelve
(12) months, and if any disputes are raised with respect to the 2017 operating
expenses prior to the expiration of such twelve (12) month period, this
provision shall survive until such time as all such disputes are fully resolved
and paid.


To the extent any tenant is entitled to an audit relative to any pass-throughs
for the applicable year, as between Seller and Buyer, (i) Buyer shall, unless
otherwise agreed in writing, be responsible for coordinating such audit, and
(ii) Seller shall provide the auditor selected by Buyer with all requested and
available information relative to Seller’s period of ownership and provide such
auditor with the standard representation letter required by such auditor in
order for such auditor to issue its audit report. The cost of such audit, to the
extent not borne by the tenants, shall be paid by Seller and Buyer in proportion
to their respective periods of ownership of the Property for the applicable
year. This provision shall expressly survive Closing for a period of twelve (12)
months.


d)
Utilities.  Water, sewer and utility charges and any other amounts payable under
any service contracts, annual permits and/or inspection fees shall be prorated. 
Seller shall have final meter readings done with respect to any utility services
billed to Seller as of the day of Closing or as close as is reasonably
practicable.  Seller or Buyer, as the case may be, shall receive a credit for
regular charges under service contracts paid and applicable  to Buyer’s period
of ownership or payable and applicable to Seller’s period of ownership,
respectively.



e)
All outstanding leasing commissions, tenant improvement costs, tenant allowances
and free rent (collectively, “Tenant Allowances”) associated with any of the
Leases executed as of the Effective Date shall be paid by Seller. Any Tenant
Allowances resulting from any lease proposals shown on Schedule 2 shall be paid
as specified



LEGAL02/38577646v9

--------------------------------------------------------------------------------




on Schedule 2. Tenant Allowances for new Leases shall be borne by Seller and
Buyer as determined pursuant to Section 6(a).


f)
Seller shall be responsible for any unpaid taxes or penalties relating to the
sale of the Property to Buyer pursuant to 35 ILCS 5/902d (the Illinois Income
Tax Act) and 35 ILCS 120/5j (the Retailers Occupation Tax Act).



All cash security deposits which Seller has received from Tenants and has not
applied in accordance with Leases shall be paid by Seller to Buyer at Closing.
Notwithstanding anything contained herein to the contrary, Seller hereby retains
the continuing right, which shall survive the Closing, to pursue Tenants for any
payment due Landlord attributable to all periods prior to the Closing Date;
Seller, shall not, however, have the right to bring eviction or other
proceedings that would act to remove tenants from the Property or terminate
their Leases, and further provided that Seller shall not commence any action to
collect delinquent rents for sixty (60) days after Closing.
In the event that final calculations cannot be made for any expense item,
including taxes, and any income item prior to Closing, Buyer and Seller shall
estimate the proration at Closing and shall reprorate such items as soon as
adequate information is available. Payments in connection with the final
adjustments shall be made by Seller or Buyer, as the case may be, within ten
(10) days after notice. This Section 10 shall survive Closing for six (6) months
after Closing.
Buyer agrees to provide its own casualty and liability insurance policies
covering the Property on the Closing Date, and Seller may cancel and terminate
all of its casualty and liability insurance coverage relating to the Property
upon Closing.
11. Tax Protest Proceedings. Seller shall have the authority to prosecute,
settle and withdraw proceedings to review any real estate tax assessment for the
Property covering real estate taxes payable during the fiscal years prior to the
Fiscal year in which the Closing occurs. Buyer acknowledges that it has no
interest in any proceedings or refunds applicable to any real estate taxes
payable during any fiscal tax year prior to the year in which the Closing
occurs. The provisions of this Section shall survive the Closing.
Notwithstanding the foregoing, in the event the Parties elect for Seller to
assign its rights and authority in any such proceedings or refunds for 2018 real
estate tax proceedings to Buyer, then Buyer shall be liable for all costs and
expenses to proceed with such tax proceedings after Closing, but Buyer shall
have no obligation to reimburse Seller for any costs or expenses incurred by
Seller in connection with such tax proceedings prior to Closing.
12.    Possession. Seller shall deliver legal possession of the Property to
Buyer on the Closing Date, subject only to the rights of Tenants under the
assigned Leases and to other Permitted Encumbrances.
13.    Brokers. Seller represents that it has not incurred and is not paying any
brokerage commission, finder’s fee or fee or commission of any kind to any third
party as the result hereof, with the exception of that brokerage commission that
Seller has agreed to so pay at Closing (“Seller’s Broker’s Commission”) pursuant
to a separate agreement with Rick Drogosz of Mid-America (“Seller’s Broker”).
Buyer represents that it has not incurred and is not paying any brokerage
commission, finder’s fee or fee or commission of any kind to any third party as
the result hereof.


LEGAL02/38577646v9

--------------------------------------------------------------------------------




Seller shall have neither obligation to pay any cooperating broker nor any
broker claiming by, through or under Buyer. Each party agrees to indemnify the
other against, and to hold the other harmless from, any claim for any fee or
commission due or claimed to be due any party arising out of the acts or
agreements of the indemnifying party, including but not limited to reasonable
attorneys’ fees and court costs, incurred in connection with defending against
any such claim. The agreements set forth in the preceding sentence shall survive
and remain enforceable after the Closing and the execution and delivery of the
Deed or any other termination of this Agreement.
14.    Default.
a)
If Seller defaults with respect to, or breaches or fails to perform, one or more
of the representations, covenants, warranties or other terms of this Agreement
that are Seller’s obligations hereunder to comply with or perform, and as a
result thereof, Closing does not occur, Buyer may, as its sole and exclusive
remedy except where another remedy is specifically provided to Buyer under this
Agreement, either (i) terminate this Agreement, the Earnest Money shall be paid
to Buyer or the Buyer’s Letter of Credit shall be returned to Buyer, as
applicable, and Seller shall reimburse Buyer for documented, reasonable,
third-party, out-of-pocket costs Buyer has incurred in connection with this
transaction (“Buyer’s Transaction Costs”) not to exceed Seventy-Five Thousand
and 00/100 Dollars ($75,000.00); (ii) enforce specific performance of this
Agreement, provided, however, if an act by Seller renders the remedy of specific
performance practically unavailable or ineffective because Seller granted a
purchase option or right of first refusal or right of first offer to purchase
the Property or sold or conveyed the Property, then, in addition to the return
of the Earnest Money or Buyer’s Letter of Credit, as applicable, and
reimbursement of Buyer’s Transaction Costs (subject to the cap set forth in (i)
above), Buyer may pursue its remedies at law, within sixty (60) days of
discovering such breach and in any event not exceeding the contemplated Survival
Period, to recover its actual damages from Seller (exclusive of punitive or
consequential damages), up to an aggregate sum of $250,000.00 (the “Claims
Ceiling”); or (iii) waive said failure or breach and proceed to Closing.
Notwithstanding the foregoing, Buyer shall not be entitled to any remedy, and
Seller shall be entitled to receive and retain the Earnest Money, in the event
that as of the date of Seller’s failure to close, Buyer has committed a default
under this Agreement, which default has not been cured by Buyer within five (5)
days of receipt of notice by Seller of such default .



b)
If the sale contemplated by this Agreement is not consummated because of a
default under this Agreement on the part of Buyer, which default has not been
cured by Buyer within five (5) days of receipt of notice by Seller of such
default (with the Closing Date being extended to allow such five (5) day cure
period to run), the Earnest Money shall be paid to Seller as liquidated damages
and not as a penalty (with actual damages being difficult to ascertain) as
Seller’s sole remedy for a default by Buyer hereunder. THE PARTIES HAVE AGREED
THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF SUCH A DEFAULT BY BUYER, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THE



LEGAL02/38577646v9

--------------------------------------------------------------------------------




PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S EXCLUSIVE REMEDY AGAINST BUYER.


c)
If any action is brought by either party against the other party, the prevailing
party shall be entitled to recover court costs incurred and reasonable
attorneys’ fees and costs.



d)
The obligations of the Parties contained herein are intended to be binding only
on the property of the Parties and shall not be personally binding upon, nor
shall any resort be had to the private properties of any of their members,
managers, employees or officers.





15.    Notices. All notices, demands, or other communications of any type
(herein collectively referred to as “Notices”) given by the Seller to the Buyer
or by the Buyer to the Seller, whether required by this Agreement or in any way
related to the transactions contracted for herein, shall be void and of no
effect unless given in accordance with the provisions of this Section 15. All
notices shall be in writing and delivered to the person to whom the notice is
directed, either (i) in person (provided that such delivery is confirmed by the
courier delivery service), (ii) by overnight delivery service with proof of
delivery, or (iii) by email followed by simultaneous submission of a copy
through deposit in the United States Mail, postage prepaid, or the delivery
method in subsection (ii). Notices delivered by the method in subsections (i) or
(iii) shall be deemed to have been given at the time of such delivery if prior
to 5:00 PM CST on a business day (otherwise, such delivery shall be deemed given
on the next business day) and notices delivered by the method in subsection (ii)
shall be effective the next business day after deposit with the delivery
service. The proper email address for each party is listed below. Notices shall
be addressed as follows:


If to Seller:
IRC Elston Plaza, L.L.C.

c/o IRC Retail Centers LLC
814 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attn: Joe David
Email: david@ircretailcenters.com


With a copy to:                IRC Elston Plaza, L.L.C.
c/o IRC Retail Centers LLC
814 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attn: Shweta Van Beveren, Esq.


LEGAL02/38577646v9

--------------------------------------------------------------------------------




Email: vanbeveren@ircretailcenters.com
                
If to Buyer:                 RREEF Management, LLC
222 S. Riverside Plaza, Fl. 26
Chicago, Illinois 60606
Attn: Peter Heigl
Email: peter.heigl@dws.com


With a copy to:                Alston & Bird LLP
1201 W. Peachtree Street
Atlanta, Georgia 30309
Attn: Christina Malone
Email: christina.malone@alston.com


Either party may change its address for service of notices to such other address
as the party shall designate by written notice to the other.
16.    Assignment. Seller may not assign its rights or obligations hereunder
without Buyer’s consent, which consent shall not be unreasonably withheld,
conditioned, or delayed. Buyer may assign its rights and obligations under this
Agreement without Seller's consent to any entity affiliated with Buyer or an
investor for which Buyer or its affiliate is investment manager; provided,
however, Buyer shall provide Seller with reasonable proof of Buyer’s
relationship with such affiliated entity to Seller’s reasonable satisfaction
prior to commencing an assignment thereof, provided, that (i) Buyer shall remain
fully liable for any and all of its obligations hereunder notwithstanding such
assignment until Closing, and (ii) with respect to any assignments to any
affiliate of Buyer, such assignment would not reasonably be expected to prevent
or materially delay the consummation of the transactions contemplated by this
Agreement. Buyer and its assignee having the same manager entity on their
respective signature blocks shall be considered adequate proof of affiliation.
This Agreement is for the sole benefit of Seller and Buyer, and no third party
is intended to be a beneficiary of this Agreement, whether under a third-party
beneficiary theory, laws relating to transferee liabilities or otherwise.
17.    Parties. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
18.    Survival. The provisions of this Agreement shall be deemed merged into
the documents executed and delivered in accordance with Section 8 hereof (the
“Closing Documents”) and shall not be deemed to survive the Closing unless
expressly provided to the contrary herein. Delivery by Seller and acceptance by
Buyer of the Closing Documents shall be deemed full performance hereof by
Seller, except to the extent expressly provided herein to the contrary.
19.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the Property and supersedes all prior correspondence,
negotiations, agreements,


LEGAL02/38577646v9

--------------------------------------------------------------------------------




understandings, representations, warranties and/or letters of intent, all of
which are fully merged herein. There are no agreements, understandings,
representations, warranties, inducements or other provisions by or between the
parties relating to the Property, oral or written, apart from those expressed in
writing herein. All waivers, modifications, additions or deletions must be in
writing and must be signed by both parties.
20.    Severability. If any provision of this Agreement is found to be invalid,
illegal or unenforceable, the provision shall be deemed to be severed herefrom,
said finding shall have no effect upon the remainder of this Agreement, and this
Agreement shall be construed, interpreted and performed as if the severed
provision were not included herein.
21.    Governing Law. This Agreement shall be construed and interpreted in
accordance with, and shall be governed by, the laws of the State of Illinois.
22.    Counterparts. This Agreement shall become a binding contract when signed
by both Buyer and Seller. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument with the same effect as if
all parties had signed the same signature page. Facsimiles, .pdf files or
scanned copies shall be deemed an original.  Seller and/or Buyer may elect to
execute this document through an electronic signature platform (e.g. DocuSign). 
By signing through said electronic signature platform, and not solely through
e-mail acceptance, Seller and Buyer agree that they have read and understood
this Agreement, agree to be bound by all of its terms and conditions and hereby
waive any defense or counterclaim that electronic signature is an invalid form
of signature and acceptance under applicable law.
23.    Recording. This Agreement shall not be recorded in any public records
relating to the Property.
24.    Time of Essence. Time is of the essence with respect to the expiration of
the Due Diligence Period, the Closing Date, and all other dates set forth or
provided for herein.
25.    Captions and Titles. The captions or section titles contained in this
Agreement are for convenience and reference only and shall not be deemed a part
of or affect the interpretation or construction of the text of this Agreement.
26.    Confidentiality.
(a)    Buyer agrees that all documentation made available to Buyer by Seller (or
its representatives) concerning the Property, including, without limitation, the
Leases, service agreements, development plans, proformas and rent rolls (all of
the aforementioned information is collectively referred to as “Evaluation
Material”) shall be treated confidentially as hereinafter provided.
(b)    All Evaluation Material shall not be used or duplicated by Buyer in any
way detrimental to Seller, or for any purpose other than evaluating a possible
purchase of the Property by Buyer. Buyer agrees to keep all Evaluation Material
(other than information which is a matter


LEGAL02/38577646v9

--------------------------------------------------------------------------------




of public record or is provided in other sources readily available to the public
other than as a result of disclosure thereof by Buyer or Related Parties (as
hereinafter defined)) strictly confidential; provided, however, that the
Evaluation Material may be disclosed to the directors, officers, employees and
partners of Buyer, and to Buyer's lender or prospective lenders, attorneys,
consultants and accounting firm (all of whom are collectively referred to as
“Related Parties”) who need to know such information for the purpose of
evaluating a possible purchase of the Property. The Related Parties shall be
informed of the confidential nature of the Evaluation Material and shall be
directed in writing to keep all such information in the strictest confidence and
use such information only for the purpose of evaluating a possible purchase by
Buyer. Buyer will promptly, upon request of Seller following the termination of
this Agreement, deliver to Seller or destroy all Evaluation Material furnished
by Seller, whether furnished before or after the date hereof, without retaining
copies thereof. Buyer will direct Related Parties to whom Evaluation Material is
made available not to make similar disclosures, and any such disclosure shall be
deemed made by and be the responsibility of Buyer. Notwithstanding the
foregoing, Buyer and Related Parties may make such disclosures as may be
required by law or by an order of a court or other governmental authority or to
comply with any public reporting requirements applicable to Buyer.
(c)    Prior to the Closing, Buyer and Seller shall keep strictly confidential
and shall cause the Related Parties to keep strictly confidential the provisions
of this Agreement and the transactions contemplated hereunder. After the
Closing, Buyer and Seller shall not make any public disclosures and shall cause
the Related Parties not to make any public disclosures mentioning Seller or
Buyer or regarding the provisions of this Agreement or the transactions
accomplished at the Closing without the prior written consent of the other
party; provided, however, Buyer shall have the right to make any required
filings with the SEC or other governmental authority.
(d)     The provisions of Section 26(a) and (b) shall survive the termination of
this Agreement and the provisions of Section 26(c) shall survive Closing or
earlier termination of this Agreement for a period of three (3) months.
27.    Further Assurances. The parties each agree to do such other and further
acts and things, and to execute and deliver such instruments and documents (not
creating any obligations additional to those otherwise imposed by this
Agreement), as either may reasonably request from time to time, whether at or
after the Closing, in furtherance of the purposes of this Agreement. The
provisions of this Section 27 shall survive the Closing for three (3) months.
27.    Construction. The terms “hereof,” “herein,” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement as a whole, and
not to any particular article or provision, unless expressly so stated. All
words or terms used in this Agreement, regardless of the number or gender in
which they are used, shall be deemed to include any other number and any other
gender as the context may require.
28.    Non-Business Days. If a party is required to perform an act or give a
notice on a date that is a Saturday, Sunday or legal or bank holiday, the date
such performance or notice is due shall be deemed to be the next business day.


LEGAL02/38577646v9

--------------------------------------------------------------------------------




29.    Agency Disclosure. Buyer acknowledges that this Agreement may be
negotiated on behalf of Seller by an employee of IRC Real Estate Services Corp.,
an Illinois corporation, a wholly-owned subsidiary of IRC Retail Centers LLC, a
Delaware limited liability company, which is a member or manager of Seller.
30.    Guarantor. INP Holdings II, LLC, a Delaware limited liability company
(“Guarantor”), hereby personally guarantees (i) during the Survival Period (and
until all claims properly raised during the Survival Period have been finally
resolved and, if applicable, paid) (a) the payment of Buyer’s Transaction Costs
in the event of a breach of the Seller Warranties pursuant to Section 5 hereof;
and (b) the payment of the Claims Ceiling in the event of a breach by Seller
pursuant to Section 14(a)(ii) hereof, and (ii) Seller’s obligations pursuant to
Section 10(c) hereof. Guarantor agrees that this guarantee shall be for the
benefit of RREEF America L.L.C. and any permitted assignee of Buyer pursuant to
Section 16 above and may be enforced by RREEF America L.L.C. and any such
permitted assignee independent of any action Buyer may have against Seller, and
without the requirement to exhaust all remedies against Seller prior to making a
claim against Guarantor. At Buyer’s election, Guarantor shall execute a separate
Guaranty at Closing, the form of which shall be mutually agreed upon. The
provisions of this Section 30 shall survive Closing during the Survival Period
(and until all claims properly raised during the Survival Period have been
finally resolved and, if applicable, paid).
[SIGNATURE PAGE FOLLOWS]


LEGAL02/38577646v9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.


SELLER:


BUYER:


IRC ELSTON PLAZA, L.L.C.,
a Delaware limited liability company




RREEF AMERICA L.L.C.,
a Delaware limited liability company




By: IRC Retail Centers LLC,
       a Delaware limited liability company,
       its manager


 
By:  /s/ Raymond A Suerth                
Name:  Raymond A Suerth                
Its:  VP & Chief Accounting Officer  


By:  /s/ Peter Heigl                
Name:  Peter Heigl                
Its:  VP                                    
 
 
 
 


GUARANTOR:


INP HOLDINGS II, LLC,
a Delaware limited liability company


By:  /s/ Raymond A Suerth                
Name:  Raymond A Suerth                
Its:  VP & Chief Accounting Officer  


 













                        




LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit A
Legal Description of Land
Elston Plaza
Cook County, IL
PINs:    13-23-402-011-0000
13-23-402-021-0000


PARCEL 1 :
THE SOUTH 342.44 FEET OF THE NORTH 375.44 FEET OF THAT PART LYING EAST OF THE
WEST 814.72 FEET WEST OF THE EAST 33 FEET AND SOUTHWESTERLY OF ELSTON AVENUE, OF
THE NORTHEAST QUARTER (1/4) OF THE SOUTHEAST QUARTER (1/4) OF SECTION 23,
TOWNSHIP 40 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH
THAT PART LYING WEST OF A LINE DRAWN FROM THE NORTHEAST CORNER TO THE SOUTHWEST
CORNER OF THE SOUTH 170 FEET OF THE NORTH 545.44 FEET OF THE EAST 17 FEET OF THE
WEST 988.72 FEET OF THE NORTHEAST QUARTER (1/4) OF THE SOUTHEAST QUARTER (1/4)
OF SECTION 23 AFORESAID; ALSO THE SOUTH 145.56 FEET OF THE NORTH 521 FEET OF THE
EAST 17 FEET OF THE WEST 971.72 FEET TOGETHER WITH THAT PART LYING EAST OF A
LINE DRAWN FROM THE NORTHEAST CORNER TO THE SOUTHWEST CORNER OF THE SOUTH 37.27
FEET OF THE NORTH 521 FEET OF THE EAST 4.16 FEET OF THE WEST 954.72 FEET OF THE
NORTHEAST QUARTER (1/4) OF THE SOUTHEAST QUARTER (1/4) OF SECTION 23, TOWNSHIP
40 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.


PARCEL 2:
THAT PART OF THE NORTHEAST QUARTER (1/4) OF THE SOUTHEAST QUARTER (1/4) OF
SECTION 23, TOWNSHIP 40 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN,
BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT 33 FEET WEST OF THE EAST LINE AND 375.44 FEET SOUTH OF THE
NORTH LINE OF THE SOUTHEAST QUARTER (1/4) OF SAID SECTION 23, THENCE NORTH 89
DEGREES 50 MINUTES 30 SECONDS WEST AND PARALLEL WITH THE NORTH LINE OF SAID
SOUTHEAST QUARTER (1/4) OF SECTION 23, A DISTANCE OF 310.05 FEET TO A POINT
988.72 FEET EAST OF THE WEST LINE OF THE NORTHEAST QUARTER (1/4) OF THE
SOUTHEAST QUARTER (1/4) OF SAID SECTION 23; THENCE SOUTH 5 DEGREES 42 MINUTES 45
SECONDS WEST, 170.80 FEET TO A POINT 971.72 FEET EAST OF THE WEST LINE AND
545.44 FEET SOUTH OF THE NORTH LINE OF THE NORTHEAST QUARTER (1/4) OF THE
SOUTHEAST QUARTER (1/4) OF SAID SECTION 23; THENCE SOUTH 19 DEGREES 29' 34" WEST
63.34 FEET TO A POINT OF TANGENCY ON A CURVED LINE CONVEX TO THE SOUTHEAST;
THENCE SOUTHWESTERLY ALONG SAID CURVED LINE WITH A RADIUS OF 368.76 FEET A
DISTANCE OF 77.61 FEET TO A POINT OF TANGENCY OF SAID CURVED LINE; THENCE SOUTH
31 DEGREES 23 MINUTES 45 SECONDS WEST ALONG SAID TANGENT 190.30 FEET TO AN
INTERSECTION WITH A CURVED LINE CONVEX TO THE NORTHWEST; THENCE NORTHEASTERLY
ALONG SAID CURVED LINE WITH A RADIUS OF 359.26 FEET A DISTANCE OF 328.02 FEET TO
ITS POINT OF TANGENCY ON THE SOUTH LINE OF THE NORTH 697.44 FEET OF THE
SOUTHEAST QUARTER (1/4) OF SECTION 23 AFORESAID; THENCE SOUTH 89 DEGREES 50
MINUTES 30 SECONDS EAST ALONG SAID SOUTH LINE 195.27 FEET TO THE WEST LINE OF
THE EAST 33 FEET OF THE SOUTHEAST QUARTER (1/4) OF SAID SECTION 23; THENCE NORTH
0 DEGREES 02 MINUTES 30 SECONDS


LEGAL02/38577646v9

--------------------------------------------------------------------------------




EAST 322 FEET ALONG THE LAST DESCRIBED LINE TO THE PLACE OF BEGINNING, IN COOK
COUNTY, ILLINOIS.




PARCELS 1 AND 2, TAKEN AS A TRACT, ALSO DESCRIBED AS FOLLOWS:


THAT PART OF THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 23,
TOWNSHIP 40 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS
FOLLOWS: BEGINNING AT A POINT 33.00 FEET SOUTH OF THE NORTH LINE OF SAID
NORTHEAST QUARTER OF THE SOUTHEAST QUARTER AND 814.72 FEET EAST OF THE WEST LINE
OF SAID QUARTER QUARTER SECTION, BEING ALSO THE SOUTHEAST CORNER OF N. SPAULDING
AVENUE AND ADDISON STREET; THENCE SOUTH 89 DEGREES, 50 MINUTES, 30 SECONDS EAST.
ALONG THE SOUTH LINE OF SAID ADDISON STREET, 227.34 FEET TO THE SOUTHWESTERLY
LINE OF N. ELSTON AVENUE; THENCE SOUTH 46 DEGREES, 14 MINUTES, 36 SECONDS EAST,
ALONG THE SOUTHWESTERLY LINE OF ELSTON AVENUE, 355.17 FEET TO THE WEST LINE OF
N. KEDZIE AVENUE; THENCE SOUTH 00 DEGREES, 02 MINUTES, 30 SECONDS WEST, ALONG
THE WEST LINE OF N. KEDZIE AVENUE, 419.52 FEET TO THE SOUTH LINE OF THE NORTH
697.44 FEET OF SAID QUARTER QUARTER SECTION; THENCE NORTH 89 DEGREES, 50
MINUTES, 30 SECONDS WEST, ALONG THE SOUTH LINE OF THE NORTH 697.44 FEET, A
DISTANCE OF 195.27 FEET TO A POINT OF CURVE; THENCE SOUTHWESTERLY, ALONG A CURVE
CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 359.26 FEET AND A CHORD BEARING SOUTH
64 DEGREES, 00 MINUTES, 06 SECONDS WEST, AN ARC DISTANCE OF 328.02 FEET; THENCE
NORTH 31 DEGREES, 23 MINUTES, 45 SECONDS WEST, 190.30 FEET TO A POINT OF CURVE;
THENCE NORTHEASTERLY, ALONG A CURVE CONCAVE NORTHWESTERLY, HAVING A RADIUS OF
368.76 FEET AND A CHORD BEARING NORTH 25 DEGREES, 22 MINUTES, 21 SECONDS EAST,
AN ARC DISTANCE OF 76.57 FEET; THENCE NORTH 19 DEGREES, 29 MINUTES, 34 SECONDS
EAST, 63.34 FEET TO A POINT ON A LINE 971.72 FEET EAST OF THE WEST LINE OF THE
AFORESAID QUARTER QUARTER SECTION; THENCE NORTH 00 DEGREES, 02 MINUTES, 30
SECONDS EAST, ALONG SAID LINE BEING 971.72 FEET EAST AND PARALLEL WITH THE WEST
LINE OF SAID QUARTER QUARTER SECTION, 24.44 FEET TO THE SOUTH LINE OF THE NORTH
521.00 FEET OF SAID QUARTER QUARTER SECTION; THENCE NORTH 89 DEGREES, 50
MINUTES, 30 SECONDS WEST, ALONG SAID SOUTH LINE, 21.16 FEET; THENCE NORTH 06
DEGREES, 24 MINUTES, 33 SECONDS EAST, 37.49 FEET TO A POINT ON A LINE 954.72
FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER SECTION; THENCE NORTH 00
DEGREES, 02 MINUTES, 30 SECONDS EAST, ALONG SAID LINE BEING 954.72 FEET EAST,
108.29 FEET TO THE SOUTH LINE OF THE NORTH 375.44 FEET OF SAID QUARTER QUARTER
SECTION; THENCE NORTH 89 DEGREES, 50 MINUTES, 30 SECONDS WEST, ALONG SAID SOUTH
LINE, 140.00 FEET TO THE EAST LINE OF SPAULDING AVENUE BEING A LINE 814.72 FEET
EAST OF THE WEST LINE OF SAID QUARTER QUARTER SECTION; THENCE NORTH 00 DEGREES,
02 MINUTES, 30 SECONDS EAST, ALONG SAID EAST LINE OF SPAULDING AVENUE, 342.44
FEET TO THE POINT OF
BEGINNING, IN COOK COUNTY, ILLINOIS.




LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit B
Project: ________________ Shopping Center, ____________, _________________
TENANT ESTOPPEL CERTIFICATE
Tenant:                     
Lease dated: __________________________________
1. Amendments dated: _____________________________________________
Premises: ________________ s.f.         Monthly fixed rent: $___________________
Lease Term: Commenced ________________________ and will expire on
___________________
As of the date hereof, the undersigned Tenant under the above-referenced Lease,
certifies to _______________________ (“Prospective Buyer”) and
                     (“Lender”), and their respective successors and/or assigns
as follows with respect to the Lease:


1. The Lease is in full force and effect and that there are no defaults
thereunder or any conditions which with only the passage of time or giving of
notice or both would become a default under the terms of the Lease. Except as
expressly disclosed in the Lease, Tenant has not entered into any other
agreement (written or oral) with Landlord or any affiliates of Landlord,
including but not limited to, any agreements regarding terminating the Lease,
waiving or abatement of rent, providing loans or other assistance to Tenant or
any affiliate thereof, or paying any incentives to Tenant or any affiliate
thereof for entering in to the Lease (other than as set forth in the Lease).
2. The fixed monthly rent shown above has been paid through
_______________________________.
3. No rents have been prepaid except as provided by the Lease, but in no event
have rents been paid more than thirty (30) days in advance and that there are no
offsets or credits against future accruing rents.
4. All additional charges (rent or otherwise [i.e., taxes, insurance and common
area maintenance]) payable under the terms of the Lease in the amount of
$______________ has been paid through _________________.
5. The Lease contains __________ (_____), ___________ (________) year options(s)
to renew on the terms and conditions described below:
                                .
6. Any tenant construction allowances or other amounts payable by the Landlord
under the Lease have been paid.
7. The amount of security deposit made with the Lease is $___________________.
8. Tenant has no option or right to purchase the Premises or any part thereof.
9. There has not been filed by or against, nor is there threatened against or
contemplated by Tenant, a petition in bankruptcy, voluntary or otherwise, any
assignment for the benefit of creditors, any petition seeking reorganization or
arrangement under the bankruptcy laws of the United States or the debtor relief
laws of any state or any other action brought under such bankruptcy or debtor
relief laws.
10. The improvements and space required to be furnished according to the Lease
have been duly delivered by Landlord and accepted by Tenant.
11. The undersigned has not entered into any sublease, assignment or other
agreement transferring any of its interest in the Lease or the Premises.
12. Address for notices to Tenant under the Lease:                             
The undersigned understands and acknowledges that Prospective Buyer will rely on
this Estoppel Certificate in acquiring the Project and that Lender will rely on
this Estoppel Certificate in making a mortgage loan to Prospective Buyer.




LEGAL02/38577646v9

--------------------------------------------------------------------------------




TENANT:


By:                     
Name:                    
Title:                     
Date:                     


LEGAL02/38577646v9

--------------------------------------------------------------------------------




Exhibit C
Survey Standards
2016 ALTA/NSPS Land Title Survey minimum standard detail requirements (including
Table A items 1, 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10(a), 11, 13, 14,
16, 19 (graphically depicted), and 20, and certified to Seller, Buyer, Buyer’s
lender (if any) and Title Company) prepared by licensed surveyor.
Legal description identical to legal in Title Commitment.






















LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit D
List of Due Diligence Documents to be Delivered to Buyer if in Seller’s
Possession and Control


1.
Copies of all lease and sublease documents

2.
Tenant reconciliations for the last two years

3.
Existing title policies and underlying documents

4.
Existing survey

5.
Most recent Phase I Environmental Site Assessment

6.
Real Estate Tax Bills for the current year and preceding two years

7.
Landlord’s Certificates of Insurance

8.
Copies of engineer reports





























































LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit E
Form of Buyer’s Letter of Credit


[Attached]






LEGAL02/38577646v9

--------------------------------------------------------------------------------







elstonpsa9image1.gif [elstonpsa9image1.gif]


LEGAL02/38577646v9

--------------------------------------------------------------------------------




elstonpsa9image2.gif [elstonpsa9image2.gif]


LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit F
Rent Roll


[Attached]


LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit G
Know Your Customer Form


Intentionally omitted.




LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit H
Form of Audit Letter




KPMG LLP
55 Second Street
San Francisco, CA 94105




XXXX XX, 201X




Ladies and Gentlemen:


We are providing this letter in connection with the underlying financial
information related to the audit of the Historical Summary of Gross Income and
Direct Operating Expenses (“Historical Summary”) of                  (the
“Property”) for the year ended December 31, 201_ for the purpose of expressing
an audit opinion.


Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.


We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit relating only and specifically to
the Property:


1.    We have made available to you the financial records of the Property and
related data (collectively, “Financial Information”) which we are required to
deliver to ____________________________ (“Purchaser”) or you pursuant to that
certain Agreement of Purchase and Sale (“Agreement”) for the Property dated
__________, 201__, by and between the undersigned, as seller (“Seller”), and
Purchaser, as purchaser (as amended and assigned).


2.    The Financial Information is true, accurate, correct and complete in all
material respects.


3.    We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.


4.     We have no knowledge of any fraud or suspected fraud affecting the
undersigned involving:




LEGAL02/38577646v9

--------------------------------------------------------------------------------




a.    Management, or


b.    Employees who have significant roles in internal control over financial
reporting.


5.    We have no knowledge of any allegations of fraud or suspected fraud
affecting the Seller received in communications from employees or former
employees.


6.    We have no knowledge of any officer or director of the Seller, or any
other person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit of
the Property.


7.    To the best of our knowledge, the Seller has complied with all aspects of
contractual agreements that would have a material effect on the Financial
Information in the event of noncompliance.


8.    All income from operating leases is included as gross income in the
Financial Information. No other forms of revenue are included in the Financial
Information except as shown in the Financial Information.


Further, we confirm that we have made available to you the Financial Information
as required in the Agreement for the year ended December 31, 201X in conformity
with the accrual basis method of accounting




Very truly yours,


_______________________, a__________________________




By:             
Name: _____________________
Title: _____________________
 











LEGAL02/38577646v9

--------------------------------------------------------------------------------





Exhibit I


EARNEST MONEY ESCROW INSTRUCTIONS
This Agreement (this “Agreement”) is entered into as of this      day of
              , 2018 by and between IRC ELSTON PLAZA, L.L.C., a Delaware limited
liability company (“Seller”), and RREEF AMERICA L.L.C., a Delaware limited
liability company (“Buyer”), and CHICAGO TITLE INSURANCE COMPANY (“Escrow
Agent”).
RECITALS:
A.WHEREAS, Seller and Buyer have entered into that certain Agreement of Purchase
and Sale on or about the date hereof (the “Purchase Contract”), whereby Seller
agreed to sell and Buyer agreed to purchase certain real property located in
Chicago, Illinois, more particularly described therein (the “Property”);
B.WHEREAS, the Purchase Contract obligates Buyer to deposit a letter of credit
(the “Letter of Credit”) in the sum of $500,000.00 with the Escrow Agent within
two (2) business days after the Effective Date of the Purchase Contract to
secure its obligations under the Purchase Contract, the Letter of Credit to be
replaced by the Cash Deposit (as hereinafter defined), if the Purchase Contract
is not terminated in accordance with Section 3 thereof prior to the expiration
of the Due Diligence Period (the Letter of Credit and the Cash Deposit, together
with any interest earned on the Cash Deposit, shall be referred to herein as the
“Deposit”); and
C.WHEREAS, the parties now desire to set forth the terms and conditions of the
Escrow.
NOW THEREFORE, in consideration of Ten Dollars ($10.00) in hand paid and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
AGREEMENTS:
1.    The parties agree that the Cash Deposit will be placed in an
interest-bearing escrow account or other interest bearing instrument which Buyer
may elect from among those offered by Escrow Agent. Any interest earned on the
Cash Deposit, less investment fees, shall be deemed to be part of the Deposit.
All checks, money orders or drafts will be processed for collection in the
normal course of business. Escrow Agent may initially deposit such funds in its
custodial or escrow accounts which may result in the funds being commingled with
escrow funds of others for a time; however, as soon as the Cash Deposit has been
credited as collected funds to Escrow Agent’s account, then Escrow Agent shall
immediately deposit the Cash Deposit into an interest bearing account with any
reputable trust company, bank, savings bank, savings association, or other
financial services entity approved by Seller and Buyer. Deposits held by Escrow
Agent shall be subject to the provisions of applicable state statutes governing
unclaimed property. Seller and Buyer will execute the appropriate Internal
Revenue Service documentation for the giving of taxpayer identification
information relating to this account. Seller and Buyer do hereby certify that
each is aware that the Federal Deposit Insurance Corporation coverages apply to
a maximum legally specified maximum


LEGAL02/38577646v9

--------------------------------------------------------------------------------




amount per depositor. Further, Seller and Buyer understand that Escrow Agent
assumes no responsibility for, nor will Seller or Buyer hold same liable for any
loss occurring which arises from a situation or event under the Federal Deposit
Insurance Corporation coverages.
All interest will accrue to and be reported to the Internal Revenue Service for
the account of Buyer, as set forth below:


Name:        RREEF America L.L.C.
Address:    222 S. Riverside Plaza, Fl. 26
Chicago, IL 60606
Attention: Peter Heigl
Email: peter.heigl@dws.com


Tax Identification or Social Security No.:            


Escrow Agent shall not be responsible for any penalties, or loss of principal or
interest, or any delays in the withdrawal of the funds which may be imposed by
the depository institution as a result of the making or redeeming of the
investment pursuant to Seller and Buyer instructions.


2.    In the event Buyer terminates the Purchase Contract pursuant to Section 3
thereof on or before the end of the Due Diligence Period, Escrow Agent shall
upon the written request of Buyer deliver the Deposit to Buyer and notify Seller
of such disbursement. Any request from Buyer received by Escrow Agent to return
the Deposit to Buyer on or before the expiration of the Due Diligence Period
shall constitute Buyer’s election to terminate the Purchase Contract pursuant to
Section 3 of the Purchase Contract. Buyer shall send a copy of any such request
to Seller simultaneously with delivery of such request to Escrow Agent. If the
Purchase Contract is not terminated by Buyer pursuant to Section 3 of the
Purchase Contract, Buyer shall replace the Letter of Credit with cash in the
amount of $1,000,000.00 (the “Cash Deposit”) within one (1) business day of the
expiration of the Due Diligence Period, then upon Escrow Agent’s receipt of the
Cash Deposit, the Letter of Credit shall be returned to Buyer. Escrow Agent
shall, no later than two (2) business days prior to the expiry date of the
Letter of Credit, draw down the face amount thereof and hold the proceeds as the
Deposit in accordance herewith. In the event Buyer fails to replace the Letter
of Credit with the Cash Deposit within one (1) business day of the expiration of
the Due Diligence Period, the Escrow Agent shall notify the parties of such
default by Buyer.
3.    In the event that either party delivers a request for the Deposit to
Escrow Agent after the expiration of the Due Diligence Period, Escrow Agent
shall notify the other party of such request and, if Escrow Agent does not
receive a notice from the other within seven (7) days after the Escrow Agent’s
notice disputing the disbursement, Escrow Agent shall disburse the Deposit in
accordance with the request. In the event that any party hereto timely delivers
a notice to the other parties hereto disputing a disbursement request (except
that Seller shall not have the right to dispute a disbursement request made by
Buyer on or prior to the expiration of the Due Diligence Period), Escrow Agent
shall continue to hold such disputed funds until Escrow Agent shall receive a
joint order from Buyer and Seller requesting such disbursement or Escrow Agent
shall receive an order, judgment or decree of any court ordering disbursement.
In the event that Escrow Agent complies with any orders, judgments or decrees
issued or entered by any court, Escrow Agent shall not be


LEGAL02/38577646v9

--------------------------------------------------------------------------------




liable to any of the parties hereto by reason of such compliance. In the absence
of such a joint order or court order, Escrow Agent may do nothing or may
commence an interpleader action as set forth in Section 4 below.


4.    Escrow Agent may pay the Deposit into a court of competent jurisdiction
upon commencement by Escrow Agent of an interpleader action in such court. The
costs and attorneys’ fees of Escrow Agent for such interpleader action shall be
paid one-half by each of the parties.
5.    For purposes of this Agreement, notices sent by facsimile or personal
delivery may be addressed as follows:
To Buyer:
RREEF America L.L.C.
222 S. Riverside Plaza, Fl. 26
Chicago, Illinois 60606
Attn: Peter Heigl
Email: peter.heigl@dws.com


with a copy to:
Alston & Bird LLP
1201 W. Peachtree Street
Atlanta, GA 30309
Attn: Christina Malone
Email: christina.malone@alston.com


To Seller:
IRC Elston Plaza, L.L.C.
c/o IRC Retail Centers LLC
814 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attn: Joe David
Email: david@ircretailcenters.com


with a copy to:
IRC Elston Plaza, L.L.C.
c/o IRC Retail Centers LLC
814 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attn: Shweta Van Beveren, Esq.
Email: vanbeveren@ircretailcenters.com


To Escrow Agent
Chicago Title Insurance Company
10 South LaSalle Street, Suite 3100
Chicago, IL 60603
Attn: Katie Van Zuidam
Telephone: (312) 223-2605
Email: katie.vanzuidam@ctt.com





LEGAL02/38577646v9

--------------------------------------------------------------------------------




6.    Escrow Agent shall not charge for its services hereunder. Escrow Agent
shall not be required to advance its own funds for any purpose provided that any
such advance, made at its option, shall be promptly reimbursed by the party for
whom it is advanced, and such optional advance shall not be an admission of
liability on the part of Escrow Agent.
7.    Escrow Agent shall have only such duties as are herein specifically
provided and shall incur no liability whatsoever, except for willful misconduct
or gross negligence so long as Escrow Agent has acted in good faith. Escrow
Agent may consult with counsel and shall be fully protected in any action taken
in good faith in accordance with such advice. Escrow Agent shall be fully
protected in acting in accordance with any written instrument given to it
hereunder and believed by it to have been signed by any proper party. In case of
any suit or proceeding regarding this Escrow, to which the Escrow Agent is or
may be at any time a party, it shall have a lien on the contents hereof for any
and all costs, attorney’s and solicitor’s fees whether such attorney(s) or
solicitor(s) shall be regularly retained or specially employed, and other
expenses which it may have incurred or become liable for on account hereof, and
it shall be entitled to reimburse itself therefor out of the Deposit, and the
undersigned jointly and severally agree to pay to the Escrow Agent upon demand
all such costs, fees and expenses so incurred.
8.    Escrow Agent shall not be liable for any loss or damage resulting from the
following:


( a )    The effect of the transaction underlying this Agreement including
without limitation, any defect in the title to the real estate, any failure or
delay in the surrender of possession of the property, the rights or obligations
of any party in possession of the property, the financial status or insolvency
of any other party, and/or any misrepresentation of fact made by any other
party;


( b )    The default, error, act or failure to act by any other party to the
escrow;


( c )    Any loss, loss of value or impairment of funds which have been
deposited in escrow while those funds are in the course of collection or while
those funds are on deposit in a depository institution if such loss or loss of
value or impairment results from the failure, insolvency or suspension of a
depository institution;


( d )    Any defects or conditions of title to any property that is the subject
of this escrow provided, however, that this limitation of liability shall not
affect the liability of Chicago Title Insurance Company under any title
insurance policy which it has issued or may issue. NOTE:    No title insurance
liability is created by this Agreement.


( e )    Escrow Agent’s compliance with any legal process including but not
limited to, subpoena, writs, orders, judgments and decrees of any court whether
issued with or without jurisdiction and whether or not subsequently vacated,
modified, set aside or reversed.


9.    This Agreement shall terminate upon the first to occur of (a) the
disbursement by Escrow Agent of all of the Deposit; or (b) the joint written
instructions of Buyer and Seller.


10.    Payment of the funds so held in escrow by the Escrow Agent, in accordance
with the terms, conditions and provisions of this Agreement, shall fully and
completely


LEGAL02/38577646v9

--------------------------------------------------------------------------------




discharge and exonerate the Escrow Agent from any and all future liability or
obligations of any nature or character at law or equity to the parties hereto or
under this Agreement.


11.    This Agreement shall be binding upon and inure to the benefit of the
parties respective successors and assigns.


12.    This Agreement shall be governed by and construed in accordance with the
the laws of the state in which the Property is located.


13.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which, when taken together,
shall constitute but one and the same instrument.


14.    Time shall be of the essence of this Agreement and each and every term
and condition hereof.


15.    In the event a dispute arises between Buyer and Seller under this
Agreement, the losing party shall pay the attorney’s fees and court costs of the
prevailing party.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


Dated:    , 2018




BUYER:
RREEF AMERICA L.L.C.
By    
Name: ___________________________
Title: ____________________________





LEGAL02/38577646v9

--------------------------------------------------------------------------------






Dated: ___________________   , 2018






SELLER:
IRC ELSTON PLAZA, L.L.C.,
a Delaware limited liability company


By: IRC Retail Centers LLC,
        a Delaware limited liability company,
        its manager




        By:_________________________________
        Name: ___________________________
        Title: ____________________________











LEGAL02/38577646v9

--------------------------------------------------------------------------------






Dated: ___________________   , 2018




ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY




By: _____________________________
Name:___________________________
Title: ____________________________











LEGAL02/38577646v9

--------------------------------------------------------------------------------





Schedule 1


List of Service Contracts


•
Apollo Commercial Maintenance – Porter / Sweeping/ Power Wash

•
Beary Landscape Management – Landscaping

•
Call One – Fire Alarm Monitoring

•
Landscape Concepts – Irrigation Maintenance

•
McCloud Services – Pest Control

•
Murray & Trettel – Snow Accumulation Reports

•
Specialty Alarm Engineering – Fire Alarm Monitoring

•
USIA – Security

•
Valley Enterprises – Snow Removal

•
Waste Management – Scavenger

•
Weather Guidance – Weather Reporting







LEGAL02/38577646v9

--------------------------------------------------------------------------------





Schedule 2


List of Lease Proposals






•
None.



LEGAL02/38577646v9